NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims amendments, claims 35-54 and cancellation, claims 1-34, and approved Terminal Disclaimer overcome the Office Action rejection dated 10/13/2021.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Terminal Disclaimer (approved on 1/12/2022)
Claims 35, similarly claims 45 and 50, and all their dependent claims, closest cited prior art do not teach all the claim limitations alone or in combination. Specifically, 
ALZAHRANI (US 2017/0344900) teaches using a linear regression function and/or correlations to represent by the relevancy value RV, a statistical machine learning algorithm such as neural network can also be used. A predefined number of layers and nodes, in an ANN for example, can be used to optimize predictions of organizational actions for respective media files. If neural network is used, there is no need to calculate a relevancy value distinct from the possible sorting actions. Rather, the relevancy value can be tied directly to and even labeled by the corresponding organizational actions. Thus, the relevancy value can have a one-to-one correspondence to an action (paragraph 0057). And CNNs are a type of feed-forward ANN\in which the connectivity pattern between neurons is inspired by the organization of the animal visual cortex, in which individual neurons are arranged in such a way that they respond to overlapping regions that tile the visual field. When used for image and visual pattern recognition, 
Wang et al (US 2016/0140424) teaches feature extraction regions are automatically adapted to accommodate the detection window size, a Regionlet detector is used for our fine-grained image classification. We use selective search to generate object proposals for detector training and testing (paragraph 0025).

However, the cited prior art do not teach alone or in combination classifying, using a first machine learning (ML) technique implemented by the processing circuitry, an object of a video frame into top-k classes: associating the object with a cluster based on a distance of a feature vector of the object to a feature vector of a centroid object of the cluster; for a centroid object determined to include class X in top-k classes associated with the centroid object, classifying the centroid object, by a second, different ML technique implemented by the processing circuitry, and in response to the second ML technique classifying the centroid object as class X, providing image data for each object in each cluster associated with the centroid.
Claims 35-54 are allowed and renumber as claims 1-20. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656